Detailed Action
The communications received 07/13/2022 have been filed and considered by the Examiner. Claims 1-13 and 39-41, 45-48 are pending. Claims 46-48 are new. Claims 1 and 39-40 are currently amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/292022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record),  and Shiro (JP 2001138326A) hereinafter SHIRO

As for claim 1, KEL teaches a system for the recovery of mixed multi plastic and natural fiber materials (the apparatus used to carry about the process) [Abstract; 0032], comprising: 
an agglomerator (shearing device) [0032], the agglomerator comprising: 
a cutting disc compartment (the space formed by rotating and stationary disks) [0032]; 
the cutting disc compartment comprising a stationary disc plate and a rotating disc plate [0032]; 
a chiller configured to cool the stationary disc plate (water cooling) [0034]; 
a feeding host (an opening) [0032]; 
an agitator to receive scraps of mixed multilayer plastic film materials, the agitator positioned over the feeding host (a feeding auger) [0032]; 
the feeding host positioned to direct to the scraps of mixed multilayer plastic film materials to the cutting disc compartment [0032];
the cutting disc compartment configured to agglomerate the scraps of the mixed multilayer plastic film materials into agglomerated particles [0032; 0034-35]; 
a shredder configured to receive the agglomerated particles from the agglomerator (chopper/grinder) [0036]; 
KEL additionally teaches that the shearing device employed is a rotating disc type agglomerator in which material is fed into the gap between the discs (i.e. the cutting space) by an auger that pushes the material through a central opening (therefore the auger’s end must pass into/to the central opening) in the rotating disc [0032]


KEL does not teach:
and, a main control panel to control the shredder and the agglomerator.
a motor configured to rotate the rotating disc plate;
a chiller configured to cool the stationary disc plate in a manner that maintains a temperature differential between the rotating and stationary disc plates. 

FEI teaches a disc used to break apart substrate (via cutting) in a waste recycling apparatus [Abstract; 0053] which employs a motor [Fig. 1 #5; 0054] to drive the disc (carrier disk) [Fig. 1 #9; 0055].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the motor to drive the rotating disc of KEL as taught by FEI as this would have amounted to a simple combination of elements (a driven element with a motor) according to known methods (the addition of a motor and transmission features) to yield a rotatably driven disc. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

KEL/FEI do not teach:
A main control panel to control the shredder and the agglomerator, 
a chiller configured to cool the stationary disc plate in a manner that maintains a temperature differential between the rotating and stationary disc plates. 

KUL teaches a series of apparatuses used to recycle waste material [Abstract; 0039-40] in which the apparatuses including an agglomerator (plastocompactor) [Fig. 1 #50] and a granulator (substantially a grinder) [Fig. 1 #52] which are connected to a controller that controls elements such as temperatures and granular sizes [0039-40]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a controller to control all of the apparatuses as this would have amounted to a simple combination of prior art elements to obtain control of temperatures and sizing. The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)]. As KEL/FEI/KUL teach the importance of temperature and grain size control [KEL: 0011] one of ordinary skill in the art would have similarly appreciated the benefits of using a controller to control these elements of the apparatuses’ operation including the chiller etc.

KEL/FEI/KUL do not teach that the controller is configured to modify the cooling of the chiller to achieve a temperature differential between the plates. 

SHIRO teaches an apparatus for recycling and separating material (a device to separate a laminate) [0003] in which a temperature gradient established via one-sided cooling of the stationary element versus the rotating element (as the drum’s cylinder element which is cooled is understood to be stationary against the rotating plate which is on the farthest end of the cooling therefore is understood to be less cooled) leads to improved separation and processing capacity [0009; 0022; 0034].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the cooling of the stationary element of a grinding machine to have a temperature differential with the non-stationary element as a means of improving separation and processing capacity. As both KEL and SHIRO pertain to the shredding and disintegrating of articles which have a skin and cushion layer (diapers and composite laminates) [KEL: 0031; SHIRO: 0003-4] one of ordinary skill in the art would have expected success in the combination. 


As for claim 4, KEL/FEI/KUL/SHIRO teach claim 1 and KEL further teaches that it is important to control the disc separation distance (gap) in order to maintain the temperature [0013]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added a disc separation distance control to the overall controller as a means of maintaining the temperature. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL/SHIRO would have been a prima facie obvious automating of a manual activity (adjusting the gap manually vs using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 5, KEL/FEI/KUL/SHIRO teach claim 1 and KEL/FEI/KUL/SHIRO teach that the controller would be connected to all elements of the apparatus especially elements that drive “the speed of operation” [KUL: 0039]. Therefore, it is understood that the motor that drives the disc would be a part of the controller. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL/SHIRO would have been a prima facie obvious automating of a manual activity (adjusting the motor manually vs. using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 6, KEL/FEI/KUL/SHIRO teach claim 1 and as the feeding speed which determines the volume of scrap fed is controlled by a driven auger [KEL: 0032] it is understood that that the controller would be connected to all elements of the apparatus especially elements that drive “the speed of operation” [KUL: 0039]. Therefore, it is understood that the element that drives the auger would also be controlled by the controller. The Examiner additionally notes that the addition of a control in the context of KEL/FEI/KUL/SHIRO would have been a prima facie obvious automating of a manual activity (adjusting the auger manually vs using an automated controller) [see e.g. MPEP 2144.04(III)].

As for claim 7, KEL/FEI/KUL/SHIRO teach claim 6 and as an auger is rotationally driven it is understood that the control would similarly be driving the rotation. 

As for claim 8, KEL/FEI/KUL/SHIRO teach claim 1 the chiller’s temperature is a manner of operating the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114].

As for claim 9, KEL/FEI/KUL/SHIRO teach claim 1 and KEL further teaches wherein the agglomerator forms the agglomerated particles between the stationary disc plate and the rotating disc plate [0032-33].

As for claim 13, KEL/FEI/KUL/SHIRO teach claim 1 and KUL further teaches wherein the main control panel communicates with other operators, a central processing center, or control panels controlling other systems in remote locations such that production output data, productivity data, and supply data is transferred and collected (a database connected via a network/cloud) [0040].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), and Shiro (JP 2001138326A) hereinafter SHIRO as applied to claims 1 and 9 and further in view of Witsken (US 5,707,016) hereinafter WIT (already of record).
As for claim 2, KEL/FEI/KUL/SHIRO teach claim 1 and KEL further teaches that temperature may be additionally controlled by adjusting a gap between discs [0013] but do not teach an adjustable nut.
WIT teaches an agglomerator (a grinding unit that employs discs) [Abstract] in which 
comprises an adjustable nut (which is understood to be included in the adjustable nut) [Fig. 5 #226; col. 8 l. 47-61; claims 8-9] configured to move the rotating disc plate (in this instance the second disc) toward and away from the stationary disc plate [claims 8-9].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the adjustable nut of WIT to the discs of KEL/FEI/KUL/SHIRO in order to adjust the gap between the discs in order to control for temperature which aids in the prevention of jams in the discs. 
As for claim 10, KEL/FEI/KUL/SHIRO teach claim 9 and KEL/FEI/KUL/SHIRO/WIT as applied to claim 2 teach that the rotating disc plate would be adjustable relative to the stationary disc plate [see claim 2]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), and Shiro (JP 2001138326A) hereinafter SHIRO as applied to claim 1 and further in view of Whaley et al (US 2013/0119575) hereinafter WHA (already of record).

	As for claim 3, KEL/FEI/KUL/SHIRO teach claim 1 but does not teach the replaceable pipe nor a blower.
	WHA teaches an apparatus to recycle waste material including shredding [Abstract]. Material is moved around in WHA using air blowers and pipes [Fig. 6 #170; 172; 0052-53].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added blowers and pipes to supply material as taught by WHA in the apparatus of KEL/FEI/KUL/SHIRO as this would have amounted to a simple substitution of transport means from one element of the apparatus to another. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. As the transport from the agglomerator to the shredder would similarly be replaced, the Examiner understands the fan being configured to blow plastic particles through the pipe to the shredder.  
	Whether the pipe is replaceable or not is a prima facie obvious “making separable” [see e.g. MPEP 2144.04(V)(C)].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), and Shiro (JP 2001138326A) hereinafter SHIRO as applied to claim 1 and further in view of Abraham et al (US 2018/0243798) hereinafter ABRA (already of record).

As for claim 11, KEL/FEI/KUL/SHIRO teach claim 1 and KEL further teaches the feeding of the shredded particles to a discharge hopper (a ribbon blender) [0038] but does not teach a fan blowing shredded particles. 
ABRA teaches an apparatus to grind and classify particles [0039-40] a hopper (cyclone collector) [Fig. 1 #14; 0039-41] and a fan that blows shredded particles [Fig. 1 #16; 0039] back to the initial size reducing step [0039-43]. This closed loop allows for the inclusion of heated air which can be used to dry the substrate as well [0043]. The Examiner notes that whether the fan is blowing air or shredded particles is a matter of using the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the closed air loop of ABRA which feeds from the collection hopper back to the initial size reducing step to the hopper and initial part of the size reducing step (the agitator) of KEL/FEI/KUL/SHIRO in order to allow for the inclusion of heated air which can be used to dry the substrate. 

As for claim 12, KEL/FEI/KUL/SHIRO/ABRA teach claim 11 and wherein the fan is configured to blow at or against a stream of the shredded particles in order to separate the flakes from the shredded particles, the flakes collect in a hopper collector, and the flakes are transferred back to the main agitator for reprocess [see claim 11]. The Examiner notes that whether the fan is blowing air or shredded particles is a matter of using the device which does not distinguish the claims from the prior art [see e.g. MPEP 2114].

Claims 39-40, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), and Shiro (JP 2001138326A) hereinafter SHIRO as applied to claim 1 and further in view of Sjostrom et al (US 2013/0306770) hereinafter SJO.
As for claim 39, KEL/FEI/KUL/SHIRO teach claim 1 but does not teach concave and convex surfaces on the discs.
SJO teaches conventional disks used to grind a substrate (lignocellulosic material) [Abstract] composed of a moving disc [Fig. 2 #3 and 5] and a stationary disc [Fig. 2 #2; 0004; 0040] in which the stationary disc is concave [Fig. 2 #2] and the moving disc is convex [Fig. 2 #1 and 3]. The disc plates are opposite of each other to form the cutting spaces (as they are opposing refining surfaces) [Fig.5a-7; 0057-58]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the discs of KEL/FEI/KUL/SHIRO with the ones of SJO as this would have amounted to a simple substitution of discs with a known disk in the art with the expected result of forming a grinding surface. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

As for claim 40, KEL/FEI/KUL/SHIRO/SJO teaches claim 39, and that the surfaces of the discs include blades (blade bars) [Fig. 5a-5c #17; 0046]. As for the blades having shapes of a same size on the concave surface along with the convex side have additional blades with longer and shorter sizes, SJO further teaches that the blade bars can be a span of size ranges [0058], ergo where they include bars which are the same sized / differently sized is merely an election of bars with corresponding sizes from a finite range with the reasonable expectation of performing the refining/grinding [see e.g. MPEP 2143(I)(E)]. In addition changes in sizes/shapes are prima facie obvious [see e.g. MPEP 2144.04(IV)(A-B)].

As for claims 46-48 see the sizing rationale of the blades as applied to claims 39-40 above. 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), Shiro (JP 2001138326A) hereinafter SHIRO, and Sjostrom et al (US 2013/0306770) hereinafter SJO as applied to claim 39 and further in view of Witsken (US 5,707,016) hereinafter WIT (already of record).
As for claim 45, KEL/FEI/KUL/SHIRO teaches claim 1, and KEL further teaches that temperature may be additionally controlled by adjusting a gap between discs [0013] and KEL/FEI/KUL/SHIRO/SJO teach the drive shaft, but does not teach an adjustment nut.
WIT teaches an adjustment nut to affect a gap between grinding plates in which the adjustment nut is attached to and moves a drive shaft [Abstract; claim 9].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the adjustable nut of WIT to the drive shaft of KEL/FEI/KUL/SHIRO in order to adjust the gap between the discs in order to control for temperature which aids in the prevention of jams in the discs. 


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469) hereinafter KEL (already of record) in view of Feichtinger et al (US 2013/0092768) hereinafter FEI (already of record), Kulesa et al (US 2012/0199675) hereinafter KUL (already of record), Shiro (JP 2001138326A) hereinafter SHIRO, and Sjostrom et al (US 2013/0306770) hereinafter SJO as applied to claim 40 and further in view of Tamai et al (US 2010/0200181) hereinafter TAM (already of record).

As for claim 41, KEL/FEI/KUL/SHIRO/SJO teaches claim 40, and but does not teach wherein an outer surface of the blades of the concave surface of the stationary disc plate are approximately 0.5 mm to 6.5 mm from an outer surface of the additional blades of the convex surface.
TAM teaches that in recycling using opposing discs (beating disks) [Abstract] that to achieve smooth and efficient beating that one range of acceptable gaps between the two disks (which the Examiner understands to readily include any disk protrusions such as the blade gaps of KEL/FEI/KUL/SHIRO/SJO) can range from 0.05 to 1 mm which overlaps the claimed range [0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the gap range of TAM as the one for KEL/FEI/KUL/SHIRO/SJO in order to achieve smooth and efficient beating.
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 39-48 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/29/2022 pertaining to the interpretation of SJO have been fully considered but they are not persuasive. 
Applicant argues that new claims 46-48 limitations pertaining to the sizing of the blades overcomes the prior art.
The Examiner respectfully disagrees. SJO further teaches that the blade bars can be a span of size ranges [0058], ergo where they include bars which are the same sized / differently sized is merely an election of bars with corresponding sizes from the finite size range along with the selection as to whether that bar is shorter or longer than another with the reasonable expectation of performing the refining/grinding [see e.g. MPEP 2143(I)(E)]. In addition changes in sizes/shapes are prima facie obvious [see e.g. MPEP 2144.04(IV)(A-B)].
Applicant argues that the limitations pertaining to “a cutting space is formed between the stationary disc plate and the rotating disc plate, wherein the stationary disc plate includes a central opening, an end of an auger passes to or into the central opening and directs the scraps to or through the central opening, wherein the central opening leads to the cutting space between the rotating disc plate and the stationary disc plate” overcome the prior art. 
The Examiner respectfully disagrees as KEL teaches that its disc agglomerator has a configuration in which “[T]he rotating and stationary discs are positioned in a nested configuration and form an adjustable gap therebetween. Starting material 2 is fed into the gap between the discs by an auger that pushes the material through the opening in the center of the rotating disc” [0032].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0167078-A1 also teaches an auger (screw) feeding through a central opening of a disc type grinder [0002; 0073; 0076; 0078; Fig. 7a-7b].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./             Examiner, Art Unit 1748 
                                                                                                                                                                                          /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712